The court below decides:
(1) Under section 11 of the Act July 15, 1870 (16 Stat. L., p. 314), providing for the reduction of the Army, an officer was liable to be mustered out whenever a retiring board reported, and with only one year’s pay proper; under section 12 he could not be mustered out until January 1, 1871, and would then receive one year’s pay and allowances.
(2) It was proper for Congress to regulate and restrict the power of removal by the Acts \7tli July, 1862; 3d March, 1865; 17th July, 1866. (12 Stat. L., 596; 13 id., 489; 14 id., 92.)
(3) The purpose of the Act 17th July, 1866, was not to attach a life tenure or element of vested right to the office, but to save officers, “ in times of peace-,” from a hasty and dishonorable dismissal.
(4) The Acts 1866 and 1870 are neither in conflict nor in pari materia; the one is an exercise of the legislative power “ to make rules for the government and regulation of the land and naval forces ;” the other, of the power “ to raise and support armies.”
(5) The power of the President under the Act 1870 to transfer and muster outofficers did not expire on the 31st December, 1870, but continued until the prescribed reduction of the Army was accomplished.
(6) Congress did not intend to make the reduction of the Army in 1870 conditional upon its being done within the period designated by the statute.
The decision of the court below is affirmed on substantially the same grounds.
Mr. Justice Brewer
delivered the opinion of the Supreme Court, February 3, 1890.